Case: 1:15-cv-11632 Document #: 153-3 Filed: 10/31/19 Page 1 of 2 PageID #:1030




                                 Exhibit 2
                 Case:
Patient Name: ROGERS,    1:15-cv-11632
                      KEITH                                                                  Document #: 153-3 Filed: 10/31/19 Page 2 of 2 PageID #:1030MRN: 00375400z
Date of Birth: 8                                                                                                                                                                                               FIN: 20140120045



                                                                                                                                                                                                                       ,· ·-·


                                                 COOK IIOIINl"f' •aa.nt
                                                 A MO-..a fffflM
                                 •
                             .                   CCWHS
                                                                                                                                                                                J/4. ,J<f ·
                                            ~-

                                 ' Last Name:                   ~ •                                                First Name:                                Date I Time:

                    a            •    ~OC#                  l't - ~ , Y,d•                                         D.O.B. _ _ _ _ Location:                                 2.-:·J>,~PVl7
                                      MR# - - - - - ~_ _ _ Allergy: _ _ _ _ _ Weight: _ _ _ __                                                                                              □ Renewal


                                      Diagnosis:                                                                                                            D   Non-formulary .completed


                                      'O         ,-
                                       (I)
                                     •.JO:
                                       0
                                                         1.                                                                                                                     #                  □ Given
                                      ~
                                      0
                                                         2.                                                                                                                     #_/__              □ Given
                                            -- ·.•
                                     .t~--~ r:,          3.                                                                                                                     #                  □ Given


                                 -~                      4.                                                                                                                     #                  □ Given
                                      V
                                      .!l,!
                                      :i=                5.                                                                                                                     #
                                      u..
                                                         6.                                                                                                                     #                  □ Given


                                       ,,                7.                                                                                                                     #                 D Given
                                                                                       1


                            ,I
                                 /
                                      -~
                                      w
                                       C:
                                                         8.

                                                         9.
                                                                                                                                                                                #                  □ Given

                                                                                                                                                                                                 · □ Given
                                      -
                                      0
                                       m
                                       lU
                                                        10.
                                                                                                                                                                                #

                                                                                                                                                                                i_·_-_ [] Given




                                                                                                                                                                                                                  J ,, .


                                     DEA#

                                       ·t!ifllll' C!;-3HXJ.~lo'; Form #8~301 Feb          2010
                                                                                                                                         _,,.~                  I'fllllllll 111111111111 ml II~ lflf0
                                                                                                                                                                                                    11111111
                                                                                                                                                                  -H:l'-:95                            1
                                       ;,,111. Copy . P,arrr JC>/   W'i1IB C,lpy Me<11cal R~rdll                                   YellowCOpf.   Patent




                                                                                                   ~-~
                                                                                                    '   .. ...
        ..                                                                                          \                                                     .....__ _ _P_~_tie_·~-t-La_b_e_r_ _____,,
       :\·.                                                                                                          .·      .-.
        _.: !~ .'       .                                                                                            ,_-•.    I




Facility: CHS
                                                                                                                 Plaintiff's Exhibit 2                                                        Page 1 of 1           Page 5 of 88
                                                                                                   CCSAO Rogers v. Dart 15 C 11632 00049
